A&Q EVENT FUND LLC c/o UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 May 6, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Ms. Anu Dubey Re: A&Q Event Fund LLC (formerly, O'Connor Fund of Funds: Event LLC) (the "Fund") File Nos. 333-194081 and 811-10479 Ladies and Gentlemen: On behalf of the Fund, and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), the Fund hereby certifies that the definitive forms of the Fund’s Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from those contained in Pre-Effective Amendment No. 1 to the Fund’s Registration Statement on Form N-2, the text of which was filed electronically with the Securities and Exchange Commission on April 29, 2014. Very truly yours, A&Q EVENT FUND LLC By: /s/ Dylan Germishuys Name:Dylan Germishuys Title:Authorized Person
